James R. Cooper, Judge, dissenting. I do not disagree with the majority’s statement that, as a general rule, a question of fact arises when the addressee of a letter denies having received it. However, I believe this general rule is inapplicable under Ark. Code Ann. § 23-89-305 (1992), which specifically provides that proof of mailing of notice of cancellation shall be sufficient proof of notice. In my view, the majority’s opinion renders this explicit provision nugatory by requiring, in addition, proof of receipt. Today’s decision, in effect, repeals the legislative enactment. I am authorized to say that Chief Judge Jennings joins in this dissent.